ALLOWANCE
Claims 1-7 and 9-15 are allowed. Claim 8 remains canceled.
The IDS filed 6/16/2021 has been considered and entered by the Examiner.
This application claims foreign priority to 10-2015-0143640 (KOREA) filed 10/14/2015.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is an examiner’s statement of reasons for allowance: The claims describe a device having a communicator that communicates with a plurality of external devices that have changeable states. A storage includes different state setting information that are mapped to operation modes relevant to the different external devices and surrounding environments. A controller is used to change the state of a second device using the first device by executing a function for first state setting information. Any change in the environment between the start and termination of the function is determined, if a change exists then second state setting information is applied to the second device otherwise a third state setting information is applied that returns the state to the original state at the time of the start of the function. The first state information is mapped to a user among a plurality of users and state information. Examples of state information particularly in the Internet of Things (IOT) are provided in applicant’s specification Fig. 4, such as volume level of the television, opening a window or curtain and turning on or off an air conditioning etc. The claimed features improve IOT infrastructure by accounting for changes in the surrounding environments at the time a state change function is executed.
The cited reference of  Britt (U.S. 9,774,497) discloses transmitting to the electronic device such as a heating & a/c unit a first state setting information for changing the state of the device from heat to cool or turning either one on or off according to the operation mode defined 
The cited reference of  Nate (NPL- Nest Thermostat Teardown) discloses Nest Thermostat that is an IoT device controlled using a mobile application over the network, thus the Nest Thermostat represents a first electronic device that has functions such as temperature settings that invoke events that directly effects the state of a second electronic device (see pgs. 14-15). Nowhere does Nate teach or suggest detecting any change in the environment between the start and termination of a state changing function resulting in application of a different state or reverting to a previous state at the time the function started.
The cited reference of  Britt2 (U.S. 9,774,507) discloses different users mapped to the same IoT device, thereby having a first user with a state setting information via user preferences for the device such as a sprinkler system different from a second user and state (see col. 16, lines 27-60). Nowhere does Britt2 teach or suggest detecting any change in the environment between the start and termination of a state changing function resulting in application of a different state or reverting to a previous state at the time the function started.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached on M-Fri 10:30 am – 7:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
6/19/2021